DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and the compound 7-Hydroxy-6-[6-[methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino]pyridazin-3-yl]quinolin-2(1H)-one, having the following structure:  

    PNG
    media_image1.png
    113
    239
    media_image1.png
    Greyscale
;
in the reply filed on 11/13/2020 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
Claims 4-10, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
As previously noted, a search for the elected compound did not identify any applicable prior art.  The scope of compounds searched was expanded to compounds of formula (IA), where A is defined by either of the following groups, from claim 3:

    PNG
    media_image2.png
    102
    137
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    85
    139
    media_image3.png
    Greyscale
.
No prior art was identified corresponding to this subject matter.  
The subject matter under examination was further expanded to the compounds closest to the elected compound, discussed in the grandparent application,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
The quinolinyl (now excluded from the amended claims); and
6-(6-(Methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino)pyridazin-3-yl)quinolin-7-ol, i.e.:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
The quinolinol (still embraced by the claim amendment).

Response to Arguments
Applicants' arguments, filed 7/30/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 13, filed 7/30/2021, with respect to the claim objection have been fully considered and are persuasive, in view of the claim amendment.  The objection of claim 12 has been withdrawn. 
Applicant’s arguments, see p. 14, filed 7/30/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1, 3, 11-13 has been withdrawn. 
Applicant’s arguments, see p. 14, filed 7/30/2021, with respect to the rejection under 35 USC 102(a)(2) over Cheung (US 8,729,263) (the Examiner notes the prior Office action indicated the rejection statement was made under 35 USC 102(a)(1), but should have been made only under 35 USC 102(a)(2), consistent with the statement at the end of the rejection, and as pointed out in the interview of 7/30/2021) have been fully considered and are persuasive, in view of the limiting amendment to claim 1, which no longer reads on Cheung Compound 1-13; and in view of the common ownership established, removing Cheung as prior art under 35 USC 102(b)(2)(C), applicable to prior art under 35 USC 102(a)(2).  The rejection of claims 1, 11, 13 has been withdrawn. 
Applicant’s arguments, see p. 15, filed 7/30/2021, with respect to the rejection(s) of claim(s) 1, 3, 11-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, in view of the common 
Applicant’s arguments, see p. 15, filed 7/30/2021, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  The rejection of claims 1, 3, 11-13 over US 9,545,404 in view of Cheung; the rejection of claims 1, 3, 11-13 over US 10,195,196 in view of Cheung and the provisional rejection of claims 1, 3, 11-13 over US Application No. 16/934,787 in view of Cheung have been withdrawn, in view of the common ownership established with Cheung, removing this reference from prior art under 35 USC 102(b)(2)(C). Without Cheung, the rejections are no longer applicable based only considerations of the claim sets.

Claim Rejections – Improper Markush Group
Claims 1, 11-13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the 
The Markush grouping of claim 1 and 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The alternative recited compounds of Formula (IA) of claim 1 require a pyridazine moiety; however, A and B choices present many variable compounds, for which the pyridazine moiety is a small portion of the claimed alternative compounds.  It is noted that the pyridazine moiety cannot be considered to share a common use, as many of the alternative moieties A and B choices have not been shown to have any activity for SMN in the specification.
The Examiner refers Applicant to the final table, for consideration of alternative A moieties:

    PNG
    media_image6.png
    482
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    334
    704
    media_image7.png
    Greyscale

The “Structure” portion, where R=OH, for the first 4 structures, corresponds to the 1st, 2nd, 3rd and 4th moieties of claim 1, for A moiety alternatives, and each have the elected B moiety, i.e., the first B moiety of claim 1, where X is N(Me) and R17 is H.  This subject 
However, for other moieties of A, the structures all differ, and result in structurally different compounds, some even having two N atoms, a single N in a different ring or a different substitution of the two ring moiety.  The Examiner found no evidence that compounds having most of the other A moieties are active for SMN.  Accordingly, the pyridizine moiety cannot be relied on as having a common use, for all alternative combinations of pyridizine and all alternative A moieties.
Regarding B moieties, the Examiner only found evidence for compounds with four of the depicted moieties being present in example compounds, for which there is evidence disclosed being active for SMN, the first (which X as N(Me)), the 8th, 9th and last moieties. The pyridizine and any one of these four B moieties would reasonably be considered to have a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
A proper Markush would be present for compounds of formula (IA), limited to having any of the first four A groups from the above table, with any of the four B moieties indicated.  Limiting the claimed compounds of claim 1 and 12 to these choices would overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 9,545,404 B2; 2017; priority 2012 Aug 13; IDS 10/8/2019 reference 1), or Cheung et al. (US 2014/0213570 A1; 2014; priority 2012 Aug 13).
This rejection renders obvious the compound 6-(6-(Methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino)pyridazin-3-yl)quinolin-7-ol, i.e.:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .
This compound reads on instant claims 1, 11-12, having the first A moiety of amended claim 1, where u and v are each 0, and the first B moiety of amended claim 1, where X is N(Me) and R17 is H; this compound is also named in claim 12 (4th compound).
Cheung teaches compound N-methyl-6-(quinolin-6-yl)-N(2,2,6,6-tetramethylpiperidin-4-yl)pyridazin-3-amine; 1-13 (col.47):

    PNG
    media_image8.png
    229
    511
    media_image8.png
    Greyscale
 .
This compound is a compound of instant formula (IA), where A is a quinolinyl moiety (which is outside the A choices of amended claim 1, which requires the 7-hydroxy substituent) and B is identical to the elected compound: a methyl (2,2,6,6-tetramethyl piperidin-4-yl) amino moiety (the first B moiety of amended claim 1, where X is N(Me) and R17 is H).  This compound does not read on the amended claim 1 A 
Regarding claim 13, pharmaceutical compositions comprising a therapeutically effective amount of a compound and one or more pharmaceutically acceptable carriers are taught (3:57-62).  
Cheung also teaches compound 3-1 (col. 52):

    PNG
    media_image9.png
    178
    396
    media_image9.png
    Greyscale
.
This compound has a naphthalene-2-ol moiety in place of the quinolin-7-ol moiety present on the quinolin-7-ol compound depicted above.  The naphthalene-2-ol moiety does not read on any of the A choices of amended claim 1.  Between compound 1-13 and 3-1 the two compounds share all moieties of the instant the quinolin-7-ol compound.  
It would have been obvious to one of ordinary skill at the time of the instant invention to select 1-13 as a lead compound, and motivated by the 7-hydroxy position substituent in 3-1 to substitute 1-13 with the corresponding 7-hydroxy moiety, giving the quinolin-7-ol compound depicted above giving the compound of claims 1, 11-12 (and to incorporate into the recited pharmaceutical composition, giving claim 13).  It would alternatively have been obvious to start with exemplary compound 3-1 as a lead compound, but to modify the naphthalene moiety to a quinolone moiety of compound 1-
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 10,195,196 B2; 2019; priority 2012 Aug 13), or Cheung et al. (US 2017/0290828 A1; 2017; priority 2012 Aug 13).
This rejection renders obvious the compound 6-(6-(Methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino)pyridazin-3-yl)quinolin-7-ol, i.e.:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .
This compound reads on instant claims 1, 11-12, having the first A moiety of amended claim 1, where u and v are each 0, and the first B moiety of amended claim 1, where X is N(Me) and R17 is H; this compound is also named in claim 12 (4th compound).
Cheung teaches compound N-methyl-6-(quinolin-6-yl)-N(2,2,6,6-tetramethylpiperidin-4-yl)pyridazin-3-amine; 1-13 (col.47):

    PNG
    media_image8.png
    229
    511
    media_image8.png
    Greyscale
 .
This compound is a compound of instant formula (IA), where A is a quinolinyl moiety (which is outside the A choices of amended claim 1, which requires the 7-hydroxy substituent) and B is identical to the elected compound: a methyl (2,2,6,6-tetramethyl piperidin-4-yl) amino moiety (the first B moiety of amended claim 1, where X is N(Me) and R17 is H).  This compound does not read on the amended claim 1 A 
Regarding claim 13, pharmaceutical compositions comprising a therapeutically effective amount of a compound and one or more pharmaceutically acceptable carriers are taught (3:57-62).  
Cheung also teaches compound 3-1 (col. 53):

    PNG
    media_image9.png
    178
    396
    media_image9.png
    Greyscale
.
This compound has a naphthalene-2-ol moiety in place of the quinolin-7-ol moiety present on the quinolin-7-ol compound depicted above.  The naphthalene-2-ol moiety does not read on any of the A choices of amended claim 1.  Between compound 1-13 and 3-1 the two compounds share all moieties of the instant the quinolin-7-ol compound.  
It would have been obvious to one of ordinary skill at the time of the instant invention to select 1-13 as a lead compound, and motivated by the 7-hydroxy position substituent in 3-1 to substitute 1-13 with the corresponding 7-hydroxy moiety, giving the quinolin-7-ol compound depicted above giving the compound of claims 1, 11-12 (and to incorporate into the recited pharmaceutical composition, giving claim 13).  It would alternatively have been obvious to start with exemplary compound 3-1 as a lead compound, but to modify the naphthalene moiety to a quinolone moiety of compound 1-
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 10,758,533 B2; 2020; priority 2012 Aug 13), or Cheung et al. (US 2019/0358226 A1; 2019; priority 2012 Aug 13).
This rejection renders obvious the compound 6-(6-(Methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino)pyridazin-3-yl)quinolin-7-ol, i.e.:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .
This compound reads on instant claims 1, 11-12, having the first A moiety of amended claim 1, where u and v are each 0, and the first B moiety of amended claim 1, where X is N(Me) and R17 is H; this compound is also named in claim 12 (4th compound).
Cheung teaches compound N-methyl-6-(quinolin-6-yl)-N(2,2,6,6-tetramethylpiperidin-4-yl)pyridazin-3-amine; 1-13 (col.47):

    PNG
    media_image8.png
    229
    511
    media_image8.png
    Greyscale
 .
This compound is a compound of instant formula (IA), where A is a quinolinyl moiety (which is outside the A choices of amended claim 1, which requires the 7-hydroxy substituent) and B is identical to the elected compound: a methyl (2,2,6,6-tetramethyl piperidin-4-yl) amino moiety (the first B moiety of amended claim 1, where X is N(Me) and R17 is H).  This compound does not read on the amended claim 1 A 
Regarding claim 13, pharmaceutical compositions comprising a therapeutically effective amount of a compound and one or more pharmaceutically acceptable carriers are taught (4:1-5).  
Cheung also teaches compound 3-1 (col. 53):

    PNG
    media_image9.png
    178
    396
    media_image9.png
    Greyscale
.
This compound has a naphthalene-2-ol moiety in place of the quinolin-7-ol moiety present on the quinolin-7-ol compound depicted above.  The naphthalene-2-ol moiety does not read on any of the A choices of amended claim 1.  Between compound 1-13 and 3-1 the two compounds share all moieties of the instant the quinolin-7-ol compound.  
It would have been obvious to one of ordinary skill at the time of the instant invention to select 1-13 as a lead compound, and motivated by the 7-hydroxy position substituent in 3-1 to substitute 1-13 with the corresponding 7-hydroxy moiety, giving the quinolin-7-ol compound depicted above giving the compound of claims 1, 11-12 (and to incorporate into the recited pharmaceutical composition, giving claim 13).  It would alternatively have been obvious to start with exemplary compound 3-1 as a lead compound, but to modify the naphthalene moiety to a quinolone moiety of compound 1-
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2020/0345732 A1 B2; 2020; priority 2012 Aug 13).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .
This compound reads on instant claims 1, 11-12, having the first A moiety of amended claim 1, where u and v are each 0, and the first B moiety of amended claim 1, where X is N(Me) and R17 is H; this compound is also named in claim 12 (4th compound).
Cheung teaches compound N-methyl-6-(quinolin-6-yl)-N(2,2,6,6-tetramethylpiperidin-4-yl)pyridazin-3-amine, 1-13; [0431], p. 25:

    PNG
    media_image8.png
    229
    511
    media_image8.png
    Greyscale
 .
This compound is a compound of instant formula (IA), where A is a quinolinyl moiety (which is outside the A choices of amended claim 1, which requires the 7-hydroxy substituent) and B is identical to the elected compound: a methyl (2,2,6,6-tetramethyl piperidin-4-yl) amino moiety (the first B moiety of amended claim 1, where X is N(Me) and R17 is H).  This compound does not read on the amended claim 1 A choices (e.g., the quinolin-7-ol)-, or the list of compounds in claim 12.  This difference between this compound and the quinolin-7-ol depicted above is the absence of the hydroxyl group at the 7 position of the quinolone moiety.

Cheung also teaches compound 3-1 [0435], p. 28:

    PNG
    media_image9.png
    178
    396
    media_image9.png
    Greyscale
.
This compound has a naphthalene-2-ol moiety in place of the quinolin-7-ol moiety present on the quinolin-7-ol compound depicted above.  The naphthalene-2-ol moiety does not read on any of the A choices of amended claim 1.  Between compound 1-13 and 3-1 the two compounds share all moieties of the instant the quinolin-7-ol compound.  
It would have been obvious to one of ordinary skill at the time of the instant invention to select 1-13 as a lead compound, and motivated by the 7-hydroxy position substituent in 3-1 to substitute 1-13 with the corresponding 7-hydroxy moiety, giving the quinolin-7-ol compound depicted above giving the compound of claims 1, 11-12 (and to incorporate into the recited pharmaceutical composition, giving claim 13).  It would alternatively have been obvious to start with exemplary compound 3-1 as a lead compound, but to modify the naphthalene moiety to a quinolone moiety of compound 1-13 (retaining the hydroxyl group at the same relative position).  The motivation to start with either 1-13 or 3-1 would have been the clear preference for these compounds, as they are each exemplary.  1-13 has a 661 nM EC 50 for SMN activity; 3-1 has a 10 nM 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (WO 2014/028459 A1; 2014; priority 2012 Aug 13).
This rejection renders obvious the compound 6-(6-(Methyl(2,2,6,6-tetramethylpiperidin-4-yl)amino)pyridazin-3-yl)quinolin-7-ol, i.e.:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .
This compound reads on instant claims 1, 11-12, having the first A moiety of amended claim 1, where u and v are each 0, and the first B moiety of amended claim 1, where X is N(Me) and R17 is H; this compound is also named in claim 12 (4th compound).
Cheung teaches compound N-methyl-6-(quinolin-6-yl)-N(2,2,6,6-tetramethylpiperidin-4-yl)pyridazin-3-amine, 1-13; p. 51:

    PNG
    media_image8.png
    229
    511
    media_image8.png
    Greyscale
 .
This compound is a compound of instant formula (IA), where A is a quinolinyl moiety (which is outside the A choices of amended claim 1, which requires the 7-hydroxy substituent) and B is identical to the elected compound: a methyl (2,2,6,6-tetramethyl piperidin-4-yl) amino moiety (the first B moiety of amended claim 1, where X is N(Me) and R17 is H).  This compound does not read on the amended claim 1 A choices (e.g., the quinolin-7-ol)-, or the list of compounds in claim 12.  This difference between this compound and the quinolin-7-ol depicted above is the absence of the hydroxyl group at the 7 position of the quinolone moiety.

Cheung also teaches compound 3-1, p. 55:

    PNG
    media_image9.png
    178
    396
    media_image9.png
    Greyscale
.
This compound has a naphthalene-2-ol moiety in place of the quinolin-7-ol moiety present on the quinolin-7-ol compound depicted above.  The naphthalene-2-ol moiety does not read on any of the A choices of amended claim 1.  Between compound 1-13 and 3-1 the two compounds share all moieties of the instant the quinolin-7-ol compound.  
It would have been obvious to one of ordinary skill at the time of the instant invention to select 1-13 as a lead compound, and motivated by the 7-hydroxy position substituent in 3-1 to substitute 1-13 with the corresponding 7-hydroxy moiety, giving the quinolin-7-ol compound depicted above giving the compound of claims 1, 11-12 (and to incorporate into the recited pharmaceutical composition, giving claim 13).  It would alternatively have been obvious to start with exemplary compound 3-1 as a lead compound, but to modify the naphthalene moiety to a quinolone moiety of compound 1-13 (retaining the hydroxyl group at the same relative position).  The motivation to start with either 1-13 or 3-1 would have been the clear preference for these compounds, as they are each exemplary.  1-13 has a 661 nM EC 50 for SMN activity; 3-1 has a 10 nM 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
No claim is allowed.  
A claim drawn to the originally elected compound would be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611